Citation Nr: 1031293	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-41 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2008 Order, the Court endorsed a 
December 2008 joint motion for remand, vacated the October 2007 
Board decision that reopened and denied a claim of entitlement to 
service connection for PTSD, and remanded the matter for 
compliance with the instructions in the joint motion.  In April 
2009, the Board remanded this case to the Agency of Original 
Jurisdiction (AOJ).  It returns now for appellate consideration.

Previously, this matter came before the Board in October 2007 on 
appeal from an April 2003 rating decision of the RO in Cleveland, 
Ohio, which denied the Veteran's claim of entitlement to service 
connection for PTSD.  

In June 2005, a local hearing was held at the Cleveland, Ohio RO.  
A transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

There is no credible supporting evidence to verify the Veteran's 
report of an inservice stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

As noted above, in April 2009, the Board remanded the issue 
currently on appeal.  The Board instructed the AOJ to contact all 
of the VA outpatient clinics in the Atlanta area to request any 
treatment records for the Veteran from January 1970 to December 
1977, and then readjudicate the claim.  On remand, the AOJ 
contacted the Atlanta VA Medical Center (VAMC) to request medical 
records for the relevant time period.  A July 2009 response to 
the request, as documented in the claims file, indicates that the 
Veteran's records could not be located.  Also associated with the 
claims file is a printout of the list of CBOCs/OPCs attached to 
the Atlanta VA Medical Center, along with a note that the request 
to VAMC Atlanta covers all of the attached clinics listed on the 
printout.  In addition, the AOJ later sent a letter to the 
Veteran asking him to identify any other VA facilities at which 
he may have received medical treatment during that time period.  
In an August 2009 response, the Veteran stated that he had been 
treated for drug and heroin problems at a VA outpatient clinic on 
Pryor Street in downtown Atlanta.  The Board notes that there are 
no VA outpatient clinics located on Pryor Street in Atlanta.  In 
the event that there might have been a VA clinic at this location 
during the relevant time period, the medical records from that 
facility, to the extent still available, would presumably now be 
stored at the Atlanta VAMC.  As previously noted, the AOJ has 
received negative replies from the Atlanta VAMC to its records 
requests.  The Board finds that AOJ has made all reasonable 
attempts to follow the directive in the remand to request VA 
outpatient treatment records for the Veteran from January 1970 to 
December 1977.  The Veteran's claim was readjudicated in a May 
2010 Supplemental Statement of the Case (SSOC). Thus, there is 
compliance with the Board's remand instructions.  See  Stegall, 
11 Vet. App. at 271.

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.

Letters dated in May 2002 and May 2006 fully satisfied the duty 
to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187. 
The Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim. The May 2002 and 
May 2006 letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA. See Pelegrini II, at 120-121. 
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been satisfied. 
The Veteran's service treatment records and VA records are in the 
file. The Board acknowledges the Veteran's contentions that he 
received treatment at the Atlanta VAMC, and that efforts to 
obtain certain records which could help verify his stressor event 
were inadequate. See hearing transcript, June 2005; Veteran's 
Statement, June 2006. However, the Board finds that exhaustive 
attempts were made to obtain all relevant and identified records. 
The claims folder contains an October 2005 letter from the 
Atlanta VAMC indicating that the Veteran could not be found as a 
patient in the Atlanta system/database. The Veteran was asked for 
and given ample opportunity to provide evidence or more specific 
information that could be used to corroborate his allegation that 
he experienced a traumatic personal assault during service. See 
Patton v. West, 12 Vet. App. 272 (1999). In a May 2006 VCAA 
letter, the Veteran was provided specific notice regarding the 
alternative sources of evidence that could be used to verify the 
alleged assault. The claims folder also contains a December 2002 
letter from the National Personnel Records Center indicating that 
non-judicial punishment is not a matter of record. As discussed 
above, the case was remanded in April 2009, and further attempts 
were made to obtain the Veteran's VA outpatient treatment 
records, to no avail.  The Veteran was also asked for and given 
additional opportunity to identify any other information or 
evidence to support his claim.  The Board must emphasize for the 
Veteran that the Court has held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193. Therefore, the Board finds that the claims file 
contains all available evidence pertinent to the claim, as well 
as sufficient evidence to make a decision on the claim. VA has 
fulfilled its duty to assist the Veteran in obtaining all 
outstanding records and attempting to verify his claimed PTSD 
stressors.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law. The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay statements. 
Such evidence is insufficient to trigger VA's duty to provide an 
examination. The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only of a 
lay statement, that VA is not obligated, pursuant to 5103A(d), to 
provide a veteran with a medical nexus opinion. See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"). See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with 38 
U.S.C.A. § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some casual connection 
between his disability and his military service"). There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 



II. Analysis

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time. 38 
C.F.R. §3.303(b) (2009). If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. Id. Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. §3.303(d) (2009). In order to establish 
service connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

More specifically, service connection for PTSD requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor. 
See 38 C.F.R. § 3.304(f) (2009).  A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which simply 
mandates that, for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  

During the pendency of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD, effective July 
13, 2010, by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by adding a new paragraph (f)(3), which reads as 
follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 
2010) (emphasis added).  The provisions of this amendment apply 
to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions are potentially applicable to this case.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002). 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service. However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

As indicated above, the change in regulation under 38 C.F.R. § 
3.304(f)(3) provides for liberalized evidentiary standards for 
establishing in-service stressors, but do not alter the 
evidentiary requirements found under 38 U.S.C.A. § 1154(b) where 
a veteran is determined to be a "combat veteran."  Accordingly, 
in addressing the CAVC's order, the first pertinent inquiry is 
whether the Veteran is a "combat veteran" justifying 
application of 38 U.S.C.A. § 1154(b).  

In this instance, there is no corroborative evidence that the 
Veteran had combat service; as such, 38 U.S.C.A. § 1154(b) is not 
for application.  The Veteran's DD Form 214 reflects that he 
served as a cook; he did not receive any medals indicative of 
combat service.  Consequently, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran engaged in combat with the enemy.  The law therefore 
requires verification of a claimed stressor.

As indicated above, however, under the amended version of 38 
C.F.R. § 3.304(f)(3), a claimed in-service stressor may be 
verified by lay testimony alone in certain circumstances.  
Initially, the stressor claimed must include "fear of hostile 
military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

The Veteran contends that he has PTSD as the result of being 
sexually assaulted during service.  See Veteran's Statement, July 
2002.  He alleges that, while in service, he was charged with an 
offense, for which he was later found not guilty.  See Written 
Brief Presentation, July 2007.  However, while awaiting 
adjudication of this charge, he was held in a detention center, 
where he was sexually assaulted.  Id.  The Board concludes that 
the aforementioned description of the Veteran's stressor does not 
fit the description of "fear of hostile military or terrorist 
activity."  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)).  As such, the amended provisions of 
38 C.F.R. § 3.304(f)(3) do not apply to this case.  

The pertinent regulation provides that if PTSD is based on an in-
service assault, as is the case here, evidence from sources other 
than the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Examples 
of behavior changes following the claimed assault can also be 
used as relevant evidence. See 38 C.F.R. § 3.304(f)(3) (2009).

Unfortunately, there is no record of the alleged in-service 
stressor incident, aside from the Veteran's current statements 
and testimony regarding the event. As noted above, there is no 
corroborative evidence that the Veteran was placed in a detention 
center. The Veteran contends that the only person whom he 
informed about the alleged sexual assault was a friend of his, 
who died within two months of the Veteran's discharge from 
service. See Written Brief Presentation, July 2007. As mentioned 
above, the Veteran was notified in the May 2006 VCAA letter of 
possible evidence or statements that could be submitted which 
could help to verify his stressor event, as articulated in 38 
C.F.R. § 3.304(f)(3). However, no such evidence was submitted. As 
the entirety of the Veteran's evidence consists of his statements 
and testimony, with no reports of this mistreatment during 
service or evidence contemporaneous to the alleged event, such 
allegations are particularly difficult to verify.

The Board acknowledges that the Veteran has been diagnosed with 
PTSD based on his reported history. See VA examination report, 
October 1988; VA examination report, October 2002. Credible 
evidence that the claimed in-service stressor actually occurred 
is still required, and credible supporting evidence cannot 
consist solely of after-the-fact medical nexus evidence. See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 38 C.F.R. § 
3.304(f) (2009).

While the Board recognizes the Veteran's sincere belief in his 
claim, there is no competent evidence corroborating the Veteran's 
account of the stressor incident, as indicated under 38 C.F.R. § 
3.304(f)(3), and there is no competent evidence relating the 
Veteran's PTSD to his military service. Without a connection 
between a current disability and an in- service stressor 
incident, the claim must fail.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application. There is not an approximate balance of 
evidence. See generally Gilbert, supra; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


